UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
M. NAWAZ RAJA, et al.,                    )
                                          )
              Plaintiffs,                 )
                                          )
              v.                          )       No. 16-cv-0511 (KBJ)
                                          )
FEDERAL DEPOSIT INSURANCE                 )
CORPORATION, et al.,                      )
                                          )
              Defendants.                 )
                                          )


              MEMORANDUM OPINION AND ORDER
ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                    REGARDING SERVICE

       On February 12, 2018, this Court issued an order that required Plaintiffs to

“serve all Defendants . . . and file with the Court proof that they have effectuated

service of process on all Defendants by April 13, 2018.” (Mem. Op. and Ord. Partially

Adopting the Magistrate Judge’s Report and Recommendation Regarding Service

(“Mem. Op.”), ECF No. 56, at 14.) Before this Court at present is Magistrate Judge

Deborah Robinson’s Report and Recommendation (“R & R”) dated September 4, 2019,

finding that Plaintiffs failed to demonstrate proper service of process on Defendants

IMB Holdco LLC and Indy Mac Venture LLC by April 13, 2018, and recommending

that these Defendants be dismissed from the action without prejudice. (See R & R, ECF

No. 97, at 1.) Plaintiffs timely filed an objection contesting the R & R’s findings. (See

Pls.’ Obj. to R & R (“Pls.’ Obj.”), ECF No. 101.)




                                              1
       This Court previously found that Plaintiffs’ efforts to serve Defendants were

improper. (See Mem. Op. at 6–11 (noting that Plaintiffs had not served designated

agents of the Defendants under Fed. R. Civ. P. 4(h)(1)(B), (i)(2), (e)(2), and had not

filed the required servers’ affidavits to prove that Defendants were properly served

under Fed. R. Civ. P. 4(l)(1))). Therefore, this Court required Plaintiffs to “serve all

Defendants” and stated that if Plaintiffs “fail[ed] to file proper proof of service by April

13, 2018, this Court [would] dismiss this case without prejudice.” (Id. at 14–15.)

       Plaintiffs’ objection demonstrates that Plaintiffs have not taken any new actions

to serve these two Defendants properly, nor have they filed proper proof of service in

the form of the servers’ affidavits, as Federal Rule of Civil Procedure 4(l) requires.

(See Pls.’ Obj. at 2–4 (relying on June 15, 2017 services that this Court has already

deemed improper and lacking in proof of service); see also R & R at 1 (finding that

Defendants were not served and no proof of service for either Defendant “appears

among the ECF entries in this civil action”).) Because Plaintiffs have not taken any

actions to comply with this Court’s order to serve these two Defendants properly and to

prove such service by April 13, 2018, this Court finds that Plaintiffs have not met their

burden of service of process under Federal Rule of Civil Procedure 4.

       For the reasons stated above, it is hereby

       ORDERED that the findings and recommendation of the [97] Report and

Recommendation are ADOPTED (over Plaintiffs’ objections).

       Accordingly, it is

       FURTHER ORDERED that this action is dismissed without prejudice as to

Defendant IMB Holdco LLC and Indy Mac Ventures LLC for Plaintiffs’ failure to




                                             2
effect service upon them in accordance with Federal Rule of Civil Procedure 4 and this

Court’s [56] Memorandum Opinion and Order.



DATE: October 2, 2019                          Ketanji Brown Jackson
                                                     KETANJI BROWN JACKSON
                                                     United States District Judge




                                           3